Action to recover for personal injuries. The plaintiff slipped and fell on the main deck of the appellant’s steamboat. The plaintiff’s testimony is that the deck was covered with a linoleum-like material which was very shiny. There is no claim or evidence that there was any water, oil or foreign substance on the deck or that there was any defect in the material. Nor was there any proof that others ever fell on the same surface. The appellant’s evidence is uncontradicted that the deck covering is an asphalt material, and that up until the time of the accident about 400,000 persons had used the deck without slipping. Judgment in favor of plaintiff, entered on the verdict of a jury, reversed on the law, with costs, and the complaint dismissed, with costs. The proof establishes as a matter of law that there was no negligence in the maintenance of the surface material. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.